Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edwin Miller appeals the district court’s order dismissing the claims against Defendant Cook without prejudice and granting . summary judgment to the remaining Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Miller v. Clarke, No. 1:14-cv-00978-AJT-JFA, 2016 WL 6471041 (E.D. Va. filed Oct. 26, 2016; entered Oct. 28, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED